Final judgment was rendered in this case in the district court of Ottawa county on March 27, 1920, and the petition in error was filed in this court on October 21, 1920, more than six months after the rendition of final judgment by the trial court.
The defendants in error have filed a motion to dismiss the appeal. Section 5255, Rev. Laws 1910, as amended by chapter 19 of 1910-11 Sess. Laws, being section 798 Comp. Stat. 1921, provides that proceedings for reversing, vacating, or modifying judgments shall be commenced in this court within six months from the date of such judgment. Therefore, since this appeal was not lodged in this court until more than six months after the judgment complained of was rendered, this court has no jurisdiction over the subject-matter of said action, and the motion of the defendants in error to dismiss the same is sustained. Wagnon v. Davison, 79 Okla. 209, 129 P. 565; McDonnell v. Continental Supply Co., 79 Okla. 286,192 P. 524; Hall v. Bank of Commerce, 80 Okla. 40, 193 P. 990; Brown v. Parks, 80 Okla. 184, 199 P. 133.
By the Court: It is so ordered.